Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, US 2011/0298338 to KIM et al., discloses a laundry treating apparatus comprising a cabinet, a drawer, a tub, a rotatable drum, a door configured to close an inlet by pressing on a gasket, and first and second guides (310) that reciprocate between a first point where the inlet is closed and second point where the inlet is opened. KIM et al. does not disclose the claimed laundry treating apparatus of independent claim 1 further comprising, inter alia, a third guide that defines the path for the door to reciprocate between the first point and the second point, wherein the third guide is configured to, based on the third guide being positioned between the first guide and the second guide, extend from a rear end of the inlet toward a rear end of the tub cover.  Such configuration provides advantages over the prior art, such as “the four points may be set as one door lock 455, three slides 471, 472, and 473, and the door guides 51, 52, and 53. In this case, the door lock 455 will press an area of the gasket 35 located in front of the inlet 331, and the third slide 473 and the third guide 53 will press the area of the gasket 35 located at the rear of the inlet 331. In addition, the first slide 471 and the first guide 51 will press the area of the gasket 35 to the left of the inlet 331, and the second slide 472 and the second guide 52 will press the area of the gasket 35 to the right of the inlet 331. The laundry treating apparatus 100 having such a structure may lower the risk of leaking water or air to the inlet 331 compared to the conventional laundry treating apparatus.” (see Applicant’s specification at ¶ [0187]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711